United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
RALPH H. JOHNSON MEDICAL CENTER,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-992
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2012 appellant filed timely appeals of October 31 and December 7, 2011
decisions of the Office of Workers’ Compensation Programs (OWCP) that denied his request for
reconsideration without a merit review. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.
Because more than 180 days elapsed from December 14, 2010, the date of the most recent merit
decision to April 4, 2012, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 5, 2008 appellant, then a 53-year-old medical administration officer, filed
an occupational disease claim alleging that his preexisting emotional condition was aggravated
1

5 U.S.C. § 8101 et seq.

by numerous employment factors. He managed the Myrtle Beach Clinic in South Carolina from
2001 to 2004 and the Savannah Clinic in Georgia since 2004, but received less pay than other
similarly-situated administrators. Shortly after appellant relocated to the Savannah Clinic, a staff
shortage led to a backlog of patient cases from 2004 to 2006. As a result, he worked overtime on
nights and weekends. Appellant also detailed numerous disagreements with management
regarding performance ratings, promotions, bonuses, instructions and disciplinary actions as well
as incidents of harassment.
Appellant also filed a formal complaint of discrimination with the employing
establishment’s Office of Resolution Management. Following a May 9, 2008 investigative
report and an October 31, 2008 hearing before an administrative law judge of the Equal
Employment Opportunity Commission (EEOC), the employing establishment issued a final
order on December 11, 2008. The order adopted the judge’s ruling that appellant was not
subjected to discrimination or harassment on the basis of race, sex, age, disability or reprisal.
By decision dated April 6, 2009, OWCP denied appellant’s claim, finding that the factual
evidence failed to identify a compensable factor of employment.2
Appellant’s then-counsel requested an oral hearing, which was held on July 22, 2009. On
October 1, 2009 an OWCP hearing representative affirmed the April 6, 2009 decision with
modification. She found that the factual evidence established that: (1) a staff shortage resulted
in a backlog of patient cases at the Savannah Clinic from 2004 and 2006; and (2) appellant
worked overtime during this period. The medical evidence, however, did not sufficiently
establish that these job factors aggravated appellant’s preexisting emotional condition. With
respect to his other allegations, such as the matter regarding his pay, the hearing representative
concluded that they were not substantiated and did not involve a compensable factor of
employment.
Counsel requested reconsideration on September 30, 2010 and submitted new evidence.
On December 14, 2010 OWCP denied modification of the October 1, 2009 decision. OWCP
found that the medical evidence did not establish that appellant’s condition was aggravated by
the established factors and that appellant’s other allegations such as harassment, discrimination
and retaliation in the workplace were not substantiated.
Appellant requested reconsideration on August 18, 2011 and submitted new evidence. In
an EEOC decision issued January 21, 2011, Carlton M. Hadden, Director of the Office of
Federal Operations, found that appellant received less compensation than a similarly-situated
female administrator, in violation of the Equal Pay Act. He reversed the employing
establishment’s December 11, 2008 final order, in part. Appellant asserted that this supported
his allegation of discrimination. By decision dated October 31, 2011, OWCP denied appellant’s
request on the grounds that he did not present new evidence warranting further merit review.
Appellant requested reconsideration on November 23, 2011, arguing that the January 21,
2011 EEOC decision constituted new evidence not previously considered by OWCP. By
decision dated December 7, 2011, OWCP denied his request on the grounds that he did not
present new evidence warranting further merit review.

2

This decision, which was originally dated March 13, 2009, was reissued to preserve appellant’s appeal rights.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
By decision dated October 1, 2009, an OWCP hearing representative found that
appellant’s allegation of pay disparity did not constitute a compensable factor of employment.
OWCP affirmed this holding on December 14, 2010. On August 18, 2011 appellant timely
requested reconsideration of the December 14, 2010 merit decision. He submitted a January 21,
2011 EEOC decision that found a violation of the Equal Pay Act and reversed, in part, the
employing establishment’s December 11, 2008 final order. OWCP denied appellant’s request on
October 31, 2011, finding that he did not offer new evidence warranting further merit review. A
subsequent request was denied on December 7, 2011 on the same basis.
The Board finds that the January 21, 2011 EEOC decision constitutes relevant and
pertinent new evidence not previously considered by OWCP. An underlying issue of the
December 14, 2010 merit decision was whether the alleged pay disparity constituted a
compensable factor of employment for appellant’s emotional condition claim. The Board has
held that matters relating to pay are administrative functions of the employing establishment and
fall outside the coverage of FECA;6 however, such matters will be considered compensable
factors of employment where the evidence discloses error or abuse on the part of the employing
establishment.7 In this case, appellant submitted a January 21, 2011 EEOC decision that found a
violation of the Equal Pay Act. Since this decision established error on the part of employing
establishment, it is relevant to the issue of whether appellant established a compensable factor of
employment.8 Therefore, OWCP was obligated to conduct a merit review of the claim.9
3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

6

See, e.g., Frederick D. Richardson, 45 ECAB 454 (1994); Michael Thomas Plante, 44 ECAB 510 (1993).

7

M.D., 59 ECAB 211 (2007); Ruth S. Johnson, 46 ECAB 237 (1994). See also Thomas D. McEuen, 41 ECAB
387 (1990), reaff’d on recon., 42 ECAB 566 (1991).
8

Pamela I. Holmes, 49 ECAB 581 (1998). While EEOC findings are not dispositive of proceedings brought
under FECA, they are nonetheless instructive to such proceedings. Id. Cf. Jimmy L. Day, 48 ECAB 654 (1997)
(holding that an EEOC decision favorable to claimant, while not binding in its result, was of sufficient probative
value to prima facie shift the weight of the evidence in favor of claimant as it offered significant support to his
allegations of error or abuse and raised a substantial question as to whether the employer committed error or abuse
in personnel matters).
9

D.M., Docket No. 10-1844 (issued May 10, 2011).

3

Reopening a claim for merit review does not require a claimant to submit all evidence
that may be necessary to discharge his burden of proof.10 If OWCP should determine that the
new evidence submitted lacks probative value, it may deny modification of the prior decision,
but only after the case has been reviewed on the merits.11
On remand OWCP shall conduct a merit review of the case, further develop the record as
necessary and issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the December 7 and October 31, 2011 decisions of
the Office of Workers’ Compensation Programs be set aside and the case remanded for further
merit review.
Issued: February 7, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

11

See Dennis J. Lasanen, 41 ECAB 933 (1990).

4

